FILED
                             NOT FOR PUBLICATION                            AUG 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRA DON PARTHEMORE,                              No. 09-16417

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02026-MCE-
                                                 GGH
  v.

JAMES E. TILTON, CA Director of                  MEMORANDUM *
Corrections; ROSEANNE CAMPBELL,
Warden-Mule State Creek Prison; J.A.
MILLIMAN; PARNELL GALLOWAY,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                                                        **
                            Submitted August 10, 2010

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Ira Parthemore appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo summary judgment. Lovell v. Chandler, 303 F.3d 1039, 1052 (9th

Cir. 2002). We affirm.

      The district court properly granted summary judgment on the claims against

defendants Tilton and Campbell because Parthemore did not raise a triable issue as

to whether these defendants, in their supervisory capacities, either failed to

adequately supervise the handling of his initial agency appeal or implemented an

unconstitutional policy. See Edgerly v. City of and County of San Francisco, 599

F.3d 946, 961 (9th Cir. 2010) (a supervisor may be liable for failing to adequately

supervise); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009) (a supervisor

may be liable for implementing an unconstitutional policy). Likewise, Parthemore

did not raise a triable issue as to whether Tilton and Campbell failed to adequately

investigate his appeal. Rather, Parthemore simply disagreed with their decision to

rely on the medical staff’s recommendation that he was physically capable of

performing a porter’s work. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)

(difference of opinion does not constitute deliberate indifference).

      Similarly, the district court properly concluded that Parthemore did not raise

a triable issue as to whether defendant Galloway was deliberately indifferent. Dr.

Galloway recommended to prison officials that Parthemore perform only light




                                           2                                     09-16417
duties. The fact that Parthemore would have preferred medical unassignment or

work as a clerk does not raise a triable issue. See id.

      Summary judgment was also proper as to Parthemore’s Eighth Amendment

claims against defendant Milliman. Parthemore did not raise a triable issue

regarding Milliman’s treatment of him because even if Parthemore’s allegations

regarding Milliman’s conduct were true, such conduct does not rise to the level of

deliberate indifference. See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

2004) (setting forth deliberate indifference standard).

      Parthemore did not raise a claim under the Americans with Disabilities Act

to the district court and has therefore forfeited this issue on appeal.

      AFFIRMED.




                                            3                                 09-16417